Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 05/30/2019.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 05/30/2019 has been entered and considered.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “causing a denial of access to the common device to by the requesting user”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,892,268 B2) and Jentzsch et al. (US 2018/0191714 A1).
Regarding claim 1, Nguyen et al. discloses A method, comprising: receiving authentication data from a user attempting to access a common device on a network [claim 1, “receive a user authentication request for accessing a first server comprising a management console application, the management console application configured to access management console services to monitor a medical device in a hospital system, wherein the user authentication request comprises a user identifier and a password”]; determining, using at least the authentication data, if the user is a local user of the network [claim 1, “determine whether the user identifier exists in the local user database; authenticate the user identifier and the password through the local authentication system when the user identifier exists in the local user database”]; 
Nguyen et al. does not disclose responsive to the user not being the local user of the network: querying a smart contract on a distributed ledger network to determine whether to grant the user access to the common device, wherein the query comprises the authentication data from the user; and controlling the user's access to the common device based on an output received from the smart contract in response to the query.  
[par. 0025, a service device 110 may provide a user of the user device 105 access to a hotel room, user not being the local user of the network, par. 0026, The services that can be provided by a service device 110 are not limited to the aforementioned examples and may further include, but are not limited to, on demand access to medical equipment, control of drones/vehicles, control of shipping containers, and any process that can be made autonomous]: querying a smart contract on a distributed ledger network to determine whether to grant the user access to the common device, wherein the query comprises the authentication data from the user [par. 0052, “the service device 110 retrieves the local, synchronized copy of the smart contract 115 that is continuously polled from the blockchain 120. Therefore, the service device 105 compares the extracted user identifier from the electronically signed message to the user identifier that is listed in the permission data structure of its local copy of the smart contract 115”, par. 0061]; and controlling the user's access to the common device based on an output received from the smart contract in response to the query [par. 0053, “Once the user identifier corresponding to the user device 105 is verified to have access to the service device 110, the service device 110 provides 320 the requested service. Additionally, the service device 110 may provide information to the user device 105 indicating that the service was provided by the service device 110. Optionally, the user device displays 325 the outcome of the process (e.g., on a user interface 230 of the user device 105) such as an indication that the request was successful and the service was provided”, par. 0062].
[Jentzsch et al.: pars. 0031-0031].
Regarding claim 8, the rejection of claim 1 is incorporated.
Jentzsch et al. further teaches deploying the smart contract on the blockchain network [abs, “a user device can lock/unlock a door (e.g., service device) by interfacing with a smart contract stored on the decentralized blockchain”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Jentzsch et al. into the teaching of Nguyen et al. with the motivation such that the smart contract may manage access rights to the service device and enforces an agreement between a user device (who provides a payment) and an owner's service device (that provides a service) as taught by Jentzsch et al. [Jentzsch et al.: pars. 0030-0031].
Regarding claim 17, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 2-6, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,892,268 B2) and Jentzsch et al. (US 2018/0191714 A1) as applied to claims 1, 8 and 17 above, and further in view of Macey et al. (US 20200410135 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Jentzsch et al. further teaches the smart contract comprises self-executing code that is configured to [par. 0030, “The code in some example embodiments may be referred to as a smart contract 115. The service device's 110 condition of operations, triggered by a transaction from a user device 105, are stored and enforced in the smart contract 115”]: determine if the user has an access privilege associated with the common device the user is attempting to access in the network [par. 0052, “the service device 110 retrieves the local, synchronized copy of the smart contract 115 that is continuously polled from the blockchain 120. Therefore, the service device 105 compares the extracted user identifier from the electronically signed message to the user identifier that is listed in the permission data structure of its local copy of the smart contract 115”, par. 0061]; if the user is determined to have an access privilege associated with the common device: causing access to the common device to be granted to the requesting user [par. 0053, “Once the user identifier corresponding to the user device 105 is verified to have access to the service device 110, the service device 110 provides 320 the requested service. Additionally, the service device 110 may provide information to the user device 105 indicating that the service was provided by the service device 110. Optionally, the user device displays 325 the outcome of the process (e.g., on a user interface 230 of the user device 105) such as an indication that the request was successful and the service was provided”, par. 0062];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Jentzsch et al. into the teaching of Nguyen et al. with the motivation such that the smart contract may manage access [Jentzsch et al.: pars. 0030-0031].
They do not explicitly disclose if the user is determined to not have an access privilege associated with the common device: causing a denial of access to the common device to the requesting user.
However, Macey et al. teaches if the user is determined to not have an access privilege associated with the common device: causing a denial of access to the common device to the requesting user [par. 0173, “then query parameters including one or more requester properties (e.g. their identifier or type) are sent to the smart contract 100 to determine whether the conditions or predetermined criteria associated with the requested data (or information derived from the data) are met... If the conditions are not met then a response is sent to the management system 30 that may amend or reject the query. This outcome may be notified to the customer 20”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 3, the rejection of claim 2 is incorporated.
[fig. 3, par. 0174, “For successful smart contract approval, the query is finalised within the management system 30. The platform 40 then prepares a request for the data from the data sources and sends this to each data source 50”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 4, the rejection of claim 2 is incorporated.
Jentzsch et al. further teaches the smart contract is configured to cause access to be granted or denied to the requesting user by communicating the output to the common device on the network [pars. 0061-0062, “the proxy device has access to the blockchain 120 (e.g., a node in the blockchain 120) and therefore stores a local synchronized copy of the blockchain 120. The proxy device verifies 515 that the extracted user identifier has access rights by comparing the extracted user identifier to the local, synchronized copy of the smart contract that includes the user identifier. Once the proxy device 550 has verified that the user device 105 has access to the service device 110, the proxy device 550 transmits an operational request to the service device 110”];
[Jentzsch et al.: pars. 0030-0031].
Regarding claim 5, the rejection of claim 2 is incorporated.
Jentzsch et al. further teaches the smart contract is configured to determine if the user has the access privilege based on user access privileges recorded on a distributed ledger [claim 1, “verifying the one or more parameters of the electronically signed request satisfy conditions for access; updating a permission data structure specific for the service device stored on a decentralized ledger, the permission data structure comprising a plurality of user identifiers and an indication whether each user identifier is authorized to access the service device”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Jentzsch et al. into the teaching of Nguyen et al. with the motivation such that the smart contract may manage access rights to the service device and enforces an agreement between a user device (who provides a payment) and an owner's service device (that provides a service) as taught by Jentzsch et al. [Jentzsch et al.: pars. 0030-0031].
Regarding claim 6, the rejection of claim 2 is incorporated.
[pars. 0112-0113, “if the one or more requester properties meet the predetermined criteria defined by the second source then providing the requested information derived from data from the second source to the requester; and storing data describing the request, the requested data and the requester within a blockchain”], and wherein if the user is determined to not have an access privilege associated with the common device, the smart contract is configured to cause a log of the denial of the common device's access to be written to the distributed ledger [par. 0033, “the process of the request, and request validation may be automated in a more secure way with full records being stored”, par. 0114, “In the event that one or more requests do not meet the predetermined criteria or condition(s) then one or more further actions can occur. For example, if a request is rejected then this event may also be stored within the blockchain”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 9, the rejection of claim 1 is incorporated.
Jentzsch et al. further teaches the common device is a printer, a scanner, a projector, or a display [par. 0025, television, par. 0037, “The computing device 200 may further include graphics display unit 210 (e.g., a plasma display panel (PDP), a liquid crystal display (LCD), or a projector”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Jentzsch et al. into the teaching of Nguyen et al. with the motivation such that the smart contract may manage access rights to the service device and enforces an agreement between a user device (who provides a payment) and an owner's service device (that provides a service) as taught by Jentzsch et al. [Jentzsch et al.: pars. 0030-0031].
Regarding claim 18, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,892,268 B2), Jentzsch et al. (US 2018/0191714 A1) and Macey et al. (US 20200410135 A1) as applied to claims 2-6, 9 and 18-19 above, and further in view of Giordana et al. (US 2017/0300627 A1).
Regarding claim 7, the rejection of claim 6 is incorporated.
Macey et al. further teaches the smart contract is configured to cause a log of the common device's access to be written to the distributed ledger.
They do not disclose transmitting the log of the common device's access by the user to the smart contract.  
[par. 0088, “the network may include one or more smart contracts that are configured to analyze transactions that have occurred in the network over a period of time and to flag transactions that are related to potentially fraudulent activity (or otherwise abnormal activity)... Because many or all transactions in the network are validated by a rights manager 708, in some implementations, the rights manager 708 may be configured to automatically call the fraud detection smart contract 712 to log transactions”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Giordana et al. into the teaching of Nguyen et al., Jentzsch et al. and Macey et al. with the motivation to ensure protection and constituency of data recorded in the network and to affirmatively detect fraud and other types of abnormal activity as taught by Giordana et al. [Giordana et al.: pars. 0088].
Regarding claim 20, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,892,268 B2) and Jentzsch et al. (US 2018/0191714 A1) as applied to claims 1, 8 and 17 above, and further in view of Botz et al. (US 2003/0177388 A1).
Regarding claim 10, the rejection of claim 1 is incorporated.
Nguyen et al. further discloses if the user is a local user of the network, controlling the user's access to the common device in accordance with a local authentication system [claim 1, “determine whether the user identifier exists in the local user database; authenticate the user identifier and the password through the local authentication system when the user identifier exists in the local user database… and provide access to the first server when the user identifier and the password are authenticated through either the local authentication system…”];
Nguyen et al. and Jentzsch et al. do not explicitly disclose controlling the user's access to the common device in accordance with a local network policy governing common device access.
However, Botz et al. teaches controlling the user's access to the common device in accordance with a local network policy governing common device access [par. 0096, “The local user identity on the request server is next returned 712 to the SUIR function, along with an appropriate return code. The request server uses the local user identity and return code to authenticate the user by either creating an instance of the user's identified and authenticated user identity or by establishing a processing environment with the user's local identity. The implications of this are that the local resource access control and auditing policies, including user groups and roles that the user may be assigned to, now apply to this user without further logical processing and administrative effort”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Botz et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the local resource access control and auditing policies, including user groups and roles that the user may be assigned to, now apply to this user without further logical processing and administrative effort as taught by Botz et al. [Botz et al.: par. 0096].

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jentzsch et al. (US 2018/0191714 A1) and Macey et al. (US 20200410135 A1).
Regarding claim 11, Jentzsch et al. discloses A method, comprising: deploying a smart contract on a distributed ledger network [abs, “a user device can lock/unlock a door (e.g., service device) by interfacing with a smart contract stored on the decentralized blockchain”], wherein the smart contract comprises self-executing code [par. 0030, “The code in some example embodiments may be referred to as a smart contract 115. The service device's 110 condition of operations, triggered by a transaction from a user device 105, are stored and enforced in the smart contract 115”] that is configured to: determine if a user has an access privilege associated with a common device the user is attempting to access in a network [par. 0052, “the service device 110 retrieves the local, synchronized copy of the smart contract 115 that is continuously polled from the blockchain 120. Therefore, the service device 105 compares the extracted user identifier from the electronically signed message to the user identifier that is listed in the permission data structure of its local copy of the smart contract 115”, par. 0061]; if the user is determined to have an access privilege associated with the common device: causing access to the common device to be granted to the requesting user [par. 0053, “Once the user identifier corresponding to the user device 105 is verified to have access to the service device 110, the service device 110 provides 320 the requested service. Additionally, the service device 110 may provide information to the user device 105 indicating that the service was provided by the service device 110. Optionally, the user device displays 325 the outcome of the process (e.g., on a user interface 230 of the user device 105) such as an indication that the request was successful and the service was provided”, par. 0062].
Jentzsch et al. does not explicitly disclose if the user is determined to not have an access privilege associated with the common device: causing a denial of access to the common device to by the requesting user.
However, Macey et al. teaches if the user is determined to not have an access privilege associated with the common device: causing a denial of access to the common device to by the requesting user r [par. 0173, “then query parameters including one or more requester properties (e.g. their identifier or type) are sent to the smart contract 100 to determine whether the conditions or predetermined criteria associated with the requested data (or information derived from the data) are met... If the conditions are not met then a response is sent to the management system 30 that may amend or reject the query. This outcome may be notified to the customer 20”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 12, the rejection of claim 11 is incorporated.
Macey et al. further teaches if the user is determined to have an access privilege associated with the common device, the smart contract is configured to cause a log of the [pars. 0112-0113, “if the one or more requester properties meet the predetermined criteria defined by the second source then providing the requested information derived from data from the second source to the requester; and storing data describing the request, the requested data and the requester within a blockchain”], and wherein if the user is determined to not have an access privilege associated with the common device, the smart contract is configured to cause a log of the denial of the common device's access to be written to the distributed ledger [par. 0033, “the process of the request, and request validation may be automated in a more secure way with full records being stored”, par. 0114, “In the event that one or more requests do not meet the predetermined criteria or condition(s) then one or more further actions can occur. For example, if a request is rejected then this event may also be stored within the blockchain”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 13, the rejection of claim 12 is incorporated.
Macey et al. further teaches the smart contract is configured to cause access to be granted or denied to the requesting user by communicating the output to a controller, edge server, or gateway that controls user access to the common device on the network [fig. 3, par. 0174, “For successful smart contract approval, the query is finalised within the management system 30. The platform 40 then prepares a request for the data from the data sources and sends this to each data source 50”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 14, the rejection of claim 12 is incorporated.
Jentzsch et al. further teaches the smart contract is configured to cause access to be granted or denied to the requesting user by communicating the output to the common device on the network [pars. 0061-0062, “the proxy device has access to the blockchain 120 (e.g., a node in the blockchain 120) and therefore stores a local synchronized copy of the blockchain 120. The proxy device verifies 515 that the extracted user identifier has access rights by comparing the extracted user identifier to the local, synchronized copy of the smart contract that includes the user identifier. Once the proxy device 550 has verified that the user device 105 has access to the service device 110, the proxy device 550 transmits an operational request to the service device 110”];
Regarding claim 15, the rejection of claim 12 is incorporated.
Macey et al. further teaches the smart contract is configured to determine if the user has the access privilege based on user access privileges recorded on a distributed ledger of a second distributed ledger network [par. 0011, “the process of determining whether or not the conditions are met is implemented within a computerised transaction protocol that executes terms of a contract, which may also be described as a smart contract. Execution of this contract may also occur either within the same or within a separate blockchain”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Macey et al. into the teaching of Nguyen et al. and Jentzsch et al. with the motivation such that the process of the request, and request validation may be automated in a more secure way with full records being stored removing doubt as to the criteria being met (or not met) for particular requests as taught by Macey et al. [Macey et al.: pars. 0033].
Regarding claim 16, the rejection of claim 11 is incorporated.
Jentzsch et al. further teaches the common device is a printer, a scanner, a projector, or a display [par. 0025, television, par. 0037, “The computing device 200 may further include graphics display unit 210 (e.g., a plasma display panel (PDP), a liquid crystal display (LCD), or a projector”];


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20180302222 A1		METHOD AND APPARATUS FOR ACCESS CONTROL IN DISTRIBUTED BLOCKCHAIN-BASED INTERNET OF THINGS (IOT) NETWORK

US 20200067907 A1		FEDERATED IDENTITY MANAGEMENT WITH DECENTRALIZED COMPUTING PLATFORMS
US 20200076918 A1		Apparatus and Method for Flexible Access Control and Resource Control in a Decentralized System
US 20200143337 A1		SECURE COMPUTER NETWORK-BASED PLATFORM
US 20190268284 A1		METHOD FOR CONTROLLING ACCESS TO A SHARED RESOURCE
US 20190342143 A1		AUTONOMOUS MANAGEMENT OF RESOURCES BY AN ADMINISTRATIVE NODE NETWORK
US 20190172282 A1		BLOCKCHAIN MANAGED STORAGE
US 20190116038 A1		Attestation With Embedded Encryption Keys
US 20200134221 A1		SYSTEM AND METHOD FOR BLOCKCHAIN DOCUMENT ACCESS AND DISTRIBUTION CONTROL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CHIANG/Primary Examiner, Art Unit 2431